Citation Nr: 0925940	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-40 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for numbness of the 
right fifth toe.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Entitlement to service connection for residuals of a left 
leg injury.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970, with subsequent service in the Army National Guard from 
July 1970 to July 1973.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Jackson, Mississippi, that denied the benefits 
sought on appeal.  

The Board notes that in a July 2009 letter from the Veteran, 
he raises the issues of a right foot disability, a neck 
disability, and a right knee disability.  These issues are 
referred to the RO for appropriate action.
			
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, it finds the claims on appeal cannot be fairly 
adjudicated without further development.

The Board finds a VA examination is necessary to decide these 
claims.
In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

Here, the file contains current diagnoses of each condition 
on appeal.  A November 2008 MRI indicates the Veteran's left 
leg has a remote fracture.  He has a large anterior 
osteochondral fragment displaced from the tibial plateau, and 
the remote fracture has produced a complete disruption of the 
distal ACL and chronic thickening of the anterior central 
root of the lateral meniscus.  He also has a horizontal tear 
of the posterior horn of the medial meniscus.  A VA 
examination of March 2006 further documents diagnoses of 
degenerative disc disease of the lumbar spine, and objective 
findings of decreased sensation in the right fifth toe.

As for the in-service incurrence of these conditions, the 
Board notes there are essentially no service treatment 
records associated with the file.  Given the absence of such 
records, the Board has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)(the BVA has a heightened duty in a case 
where the service treatment records are presumed destroyed).  
The Veteran in this case served three years on active duty, 
and three years on reserve duty.  He was a paratrooper and 
received the Paratrooper Badge for his service.  His 
contentions regarding his in-service injuries have been 
consistent throughout the entire appeal, including in his 
November 2007 Board hearing testimony, his March 2006 RO 
hearing testimony, a number of other statements, including 
those of June 2005, August 2004, and June 2004.  The Veteran 
contends that as a paratrooper, he participated in over 60 
jumps.  His statements concerning the unit to which he was 
assigned have also been consistent and are confirmed by 
personnel records.  He alleges one primary in-service 
accident that is related to his current knee, back, and toe 
problems.  He contends that in 1968 or 1969 he participated 
in a "bad jump" in stormy weather, during which he hit 
trees and had to be rescued from the trees.  He states he was 
treated for his injuries and was placed on some type of 
profile or sick leave for 30 days.  He has also contended 
that in 1969 his unit was deployed to Washington, D.C., to 
help manage riots, and that he sustained further injuries 
there.  Further, in June 2006 the Veteran's mother submitted 
a lay statement corroborating the in-service events with her 
personal knowledge of the injuries.  

The only nexus opinion of record is that of the March 2006 VA 
examiner, who rendered a non-opinion, stating he could not 
resolve the issue.  The Board finds that a second VA 
examination is necessary.  The Veteran has alleged the 
examination was hurried and cursory as the examiner was late 
to play golf.  The Board notes the examiner noted no 
abnormalities with the Veteran's knee or leg, and determined 
he had a "[n]ormal examination, legs."  As noted above, an 
MRI has revealed entirely different findings and the current 
medical evidence indicates the need for a total knee 
replacement.  For all of these reasons, the Veteran's 
conditions should be reassessed.

Accordingly, the case is REMANDED for the following action:

Afford the Veteran a VA examination to 
ascertain the nature and etiology of the 
following conditions:
a.	Degenerative disc disease of the 
lumbar spine
b.	Numbness of the right fifth toe
c.	Residuals of left leg injury

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's currently diagnosed 
conditions had their onset during service 
or are in any other way causally related 
to the Veteran's duties as a paratrooper 
on active service.
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the Veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, 
readjudicate the Veteran's claims.  If the claims remain 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




